Affirmed and Memorandum Opinion filed October 25, 2012.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-12-00698-CV

                   IN THE INTEREST OF B.S., CHILD, Appellant


                       On Appeal from the 314th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-05195J


                   MEMORANDUM                         OPINION


       Appellant, S.S., appeals a final decree signed July 26, 2012, terminating her
parental rights to the child who is the subject of this suit. Appellant filed a timely notice
of appeal.

       Appellant=s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of
the record demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978). The Anders procedures are applicable to
an appeal from the termination of parental rights when an appointed attorney concludes
that there are no non-frivolous issues to assert on appeal. In re D.E.S., 135 S.W.3d 326,
329 (Tex. App.CHouston [14th Dist.] 2004, no pet.).

       Copies of counsel=s brief and the record were delivered to appellant. Appellant
was advised of her right to examine the appellate record and file a pro se response. See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S., 135 S.W.3d
at 329-30. More than thirty days have elapsed and as of this date, no pro se response has
been filed.

       We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record. A
discussion of the brief would add nothing to the jurisprudence of the state.

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.




                                             2